Order entered September 1, 2020




                                   In The
                           Court of Appeals
                    Fifth District of Texas at Dallas
                            No. 05-20-00588-CV

              IN RE JEFFREY DAMON YOUNGER, Relator

         Original Proceeding from the 301st Judicial District Court
                           Dallas County, Texas
                   Trial Court Cause No. DF15-09887-S

                                  ORDER

     Based on the Court’s opinion of this date, we DENY relator’s petition for

writ of mandamus.


                                         /s/   ROBERT D. BURNS, III
                                               CHIEF JUSTICE